—Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered December 18, 1996, convicting him of sexual abuse in the first degree (four counts) and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, the law, and the circumstances of the case in totality, we are satisfied that the defendant was afforded meaningful and effective representation by his attorney (see, People v Baldi, 54 NY2d 137, 147). Furthermore, the trial court did not improvidently exercise its discretion by striking improperly-elicited bolstering testimony, instead of granting the defendant’s request for a mistrial (see, People v Dupree, 162 AD2d 944).
The defendant’s remaining contentions are without merit. Ritter, J. P., Thompson, Santucci and Joy, JJ., concur.